         Case 1:20-cv-00599-VSB Document 23 Filed 03/04/21 Page 1 of 2




                                                                                   March 2, 2021


VIA PACER ONLY

Vernon S. Broderick, United States District Judge
United States District Court                                            3/4/2021
Southern District of New York
Thurgood Marshall United States Courthouse               The parties are directed to meet and confer and submit
40 Foley Square, Courtroom 518                           a joint letter with a proposed briefing schedule by
New York, NY 10007                                       March 12, 2021.



               RE:             Rashawn Maurice Spencer (V) John Chung
               Case No.:       120-cv-599(VSB)
               Our File No.:   D13179



Dear Judge Broderick:


       I represent the defendant John Chung (defendant) in the above-referenced matter.

        Defendant wishes to move for dismissal based on summary judgment pursuant to Rule
12(c) of the Federal Rules of Civil Procedure. It is respectfully requested that the defendant be
granted permission to make a motion for summary judgment on the grounds that the plaintiff has
failed to state a cause of action pursuant to New York State Insurance Law § 5102(d).
Defendant’s request for permission to move for summary judgment is based upon the reports of
the defendant’s orthopedic and radiological expert. (A copy of the reports are attached hereto).


                                    Respectfully submitted,



                               ___________/s/______________
                                 Louis T. Cornacchia III, Esq.




135 Delaware Avenue, Suite 200 – Buffalo, New York 14202 P: 716.849.3500 F: 716.849.3501
         Case 1:20-cv-00599-VSB Document 23 Filed 03/04/21 Page 2 of 2

Case Name
Claim Number
Our File Number




cc: VIA ELECTRONIC MAIL & PACER

The Lavelle Firm
152 Forest Avenue
Locust Valley, New York 11560
Tel: 516-739-8111

Attention:

       Emily Lavelle
       dlavellelawfirm@yahoo.com
